Notice of Pre-AIA  or AIA  Status
The present application, filed on or after June 25, 2019, is being examined under the first inventor to file provisions of the AIA .
Detailed action
Claim 1-20 are pending and are being considered.
Claim 1, 8, 11 and 13 have been amended.
Response to 103
	Applicants arguments filled on 07/21/2021 have been fully considered and are partially persuasive. The following remarks apply to Claim 1, 8 and 13.
In response to applicant argument on page 8 last para of remarks that Devadas (i.e. primary reference) fails to teach a calibration table separate from PUF challenge data. The examiner acknowledges applicants point of view but respectfully disagrees because Devadas on [0041] teaches ePUF tag 100 that defines a challenge table (i.e. calibration table) for storing challenge data (i.e. calibration data). The examiner broadly interprets calibration table and calibration data in view of specification [0029] of instant application to calibration data as any desired set of data stored in calibration table.
	The applicant further argues that Devadas fails to teach calibrated and unclalibrated sensor data and XORing both data. The examiner acknowledges applicants point of view but respectfully disagrees because calibrated sensor data and unclaibrated sensor data are two different set of data that are being XORed and Devadas teaches the PUF outputs H.sub.1(s.sub.j) and H.sub.2(s.sub.j) are XORed by XOR circuitry 142 (i.e. performing XOR operation on two different output generated by two different PUF 
The applicant further argues that some sort of processing is applied to generate “calibrated sensor data”. Therefore “calibrated sensor data” cannot be any set of data. The examiner finds applicants argument persuasive in view of amendments to the claim and are moot in view of new grounds of rejection. The argument do not apply to the current art being used. 
In response to applicants argument on page 9 of remarks that Voutilanien (i.e. secondary reference) fails to teach signal being converted into calibration data. The examiner acknowledges applicants point of view but respectfully disagrees because as explained above “calibration data” is interpreted as any desired set of data in view spec. Therefore a signal from a sensor source converted into other forms equivalent to converting signal into a calibration data because applicant has not defined “calibration data” in the claim. Voutilanien [0070-0071] teaches converting first signal by a sensor into a second signal based on the physic-chemical structure of the first element. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Devadas a sensor system having a calibration table for storing calibration data and PUF generator for generating PUF response by XORing two different sets of data which will be used for authenticating sensor system. Devadas only RFID tag for performing authentication, however fails to explicitly teach performing authentication of RFID tag or sensor based on converting two different signal generated by two different sources. It would have been . 

Rest of applicant argument are moot in view of new grounds of rejection. The argument do not apply to the current art being used.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “…..wherein the calibration data is usable to convert uncalibrated data…. into data more accurately representing the detectable signals”. The applicant on page 11 of remarks stated that the amended are supported by para [0003, 0022, 0026 and 029]. 

[0022] discloses the calibration data is applied to the output signals of the sensor in order to standardize the sensor output signals (e.g., the sensor response) and to ensure the accuracy of the sensor. If the output signal of the senor data is the “uncalibrated data” as being claimed then the examiner suggests to amend/ clarify the limitation in view of para [0022]. Therefore the cited para fails to teach “calibration data is usable to convert uncalibrated data”
[0026] discloses calibration data that is applied to the analog signal at the ADC 104 in order to calibrate the analog signal. If the analog signal is the “uncalibrated data” as being claimed then the examiner suggests to amend/ clarify the limitation in view of para [0022]. Therefore the cited para fails to teach “calibration data is usable to convert uncalibrated data”
[0029] disclose The calibration data may be any desired set of data that, when applied to the sensor data output by the non-ideal sensor to produces an expected result (i.e., ideal result) for a given detectable (e.g., physical or chemical) signal input of the sensor system. The cited para does not teach “calibration data is usable to convert uncalibrated data”
For examination purpose the amended limitation of claim 1 is treated similar to the amended limitation of claim 8 and 13. 
	Claims 2-7 are also rejected based on the same rationales as set forth above.

                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 

Claims 1-5, 8-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Devadas (US 20100127822) in view of VOUTILAINEN (US 20170230188) and further in view of Joseph (US 20130174636).

Regarding claim 1 Devadas teaches A system comprising (Devadas on [0038] teaches ePUF tag 100 includes an RFID communication interface 150 and security circuitry 152);
a signal source that produces detectable signals (Devadas Fig 1 block 118 and text on [0051, 0056 and 0102] teaches applying stimuli (i.e. detectable signal source) to an ePUF to generate PUF output. See also on [0005] teaches Each RFID tag is operable to receive and response to radio frequency signals from an RFID transceiver);
a secure terminal having a secure memory that stores physically unclonable function (PUF) challenge data (Devadas Fig 1 block 152 and text on [0038] teaches a security circuit 152 having Tag identifier memory 102. See on [0041] teaches a second memory component of ePUF Tag for storing PUF challenge table for providing one-to-one mapping);
 and a sensor system comprising: a calibration table that stores calibration data (Devadas on [0041 and 0051] teaches ePUF tag having a challenge table for storing  one-to-one mapping of 9- or 12-bit index values that are converted to 64-bit challenges. Every challenge in the challenge table is provided to PUF circuit 110 during the enrollment phase (i.e. interpreted in view of [0029] of instant application calibration data as any desired set of data applied to the sensor data output));
and a PUF generator that generates PUF responses by performing logical exclusive-OR (XOR) operations on the calibrated sensor data and the uncalibrated sensor data (Devadas Fig 3 and text on [0044-0046 and 0099] teaches PUF circuit 310a and 310b accept challenge and generate a PUF output H.sub.1(s.sub.j) and H.sub.2(s.sub.j), respectively. The PUF outputs H.sub.1(s.sub.j) and H.sub.2(s.sub.j) are XORed by XOR circuitry 142 (i.e. performing XOR operation on two different output generated by two different PUF circuit));
wherein the secure terminal compares the PUF responses to corresponding PUF challenges in the PUF challenge data to authenticate the sensor system (Devadas on [0058] teaches The ePUF tag is authenticated by comparing the data D with responses generated by the tag at the time of authentication. See also on [0086] teaches The received response R', generated by ePUF tag 100 as described above, is compared to the anticipated response R to verify that the received response was generated by an ePUF tag whose hidden output generator has input-output characteristics corresponding to D. If R' and R match, then ePUF tag 100 is authenticated. See on [0093-0094 and 0099] teaches A comparison module 910 compares the simulated response sequence R 928 with the response R' 128 received from the ePUF tag to authenticate the tag. The output of XORed for forms response R’, which is then used for RFID tag authentication).

Although Devadas teaches RFID tag (i.e. sensor system) having plurality of PUF circuit310a, 310b and each receiving an input as signal and converting it into output which is than XORed to generate a result used for sensor authentication, but Devadas fails to explicitly teach a first sensor that converts the detectable signals into calibrated sensor data according to the calibration data, wherein the calibration data is usable to convert uncalibrated data produced by the first sensor into data more accurately representing the detectable signals and a second sensor that converts the detectable signals into uncalibrated sensor data, However VOUTILAINEN from analogous art teaches a first sensor that converts the detectable signals into calibrated sensor data according to the calibration data,  (VOUTILAINEN on [0070] teaches PUF apparatus 100 comprises first element, wherein the firs element comprises a  photoacoustic sensor (i.e. first sensor). See on [0071] teaches receive a first signal (i.e. physic-chemical structure of the first element) and convert it to a second signal. See on [0076 and 0079] teaches the conversion of the first signal, the infrared laser signal, into the second signal, the acoustic wave, is dependent on the inherent characteristics of the first element, i.e. on the physic-chemical structure of the first element);
a second sensor that converts the detectable signals into uncalibrated sensor data (VOUTILAINEN on [0017] teaches third element of PUF comprises nanotube antenna and infrared (i.e. second sensor). See on [0038] teaches converting the second signal into third signal by nanotube antenna and infrared. See on [0076 and 0079] teaches the third element 106,108 is configured to convert the second signal into a third signal, i.e. to convert the acoustic wave into infrared radiation. The third element is further configured to send the third signal and further comprises in an example embodiment e.g. an infrared reflector 108).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of VOUTILAINEN into the teaching of Devadas by having two different sensor converting physical signal. One would be motivated to do so in order to securely perform PUF based sensor authentication (VOUTILAINEN on [0003-0004]).
The combination fails to explicitly teach wherein the calibration data is usable to convert uncalibrated data produced by the first sensor into data more accurately representing the detectable signals, however Joseph from analogous art teaches wherein the calibration data is usable to convert uncalibrated data produced by the first sensor into data more accurately representing the detectable signals  (Joseph on [0046-0047, 0053] teaches calibrating the magnetometer comprises storing (608) magnetometer conversion values for converting uncalibrated magnetometer measurements to calibrated magnetometer measurements. The goal is to fit the distorted measurements into a uniform sphere by adjusting the magnetometer conversion values x.sub.1-x.sub.9 by reducing error. See on [0032] teaches one goal of sensor calibration is to improve the accuracy of sensor measurements from the uncalibrated sensors, which produce "raw" sensor measurements).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Joseph into the combined teaching of Devadas and VOUTILAINEN by converting unclaibrated sensor data into calibrated sensor data for accuracy in measurement. One would be motivated to do so in order to provide a way to calibrate sensors in a human interface device in an effective and cost efficient manner (Joseph on [0004]).
Regarding claim 2 the combination of Devadas, VOUTILAINEN and Joseph teaches all the limitations of claim 1 above, VOUTILAINEN further teaches wherein the detectable signals are selected from the group consisting of physical signals and chemical signals (VOUTILAINEN on [0076 and 0079] teaches the conversion of the first signal, the infrared laser signal, into the second signal, the acoustic wave, is dependent on the inherent characteristics of the first element, i.e. on the physic-chemical structure of the first element).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of VOUTILAINEN into the teaching of Devadas by having two different sensor converting physical signal. One would be motivated to do so in order to securely perform PUF based sensor authentication (VOUTILAINEN on [0003-0004]).

Regarding claim 3 the combination of Devadas, VOUTILAINEN and Joseph teaches all the limitations of claim 1 above, Devadas further teaches wherein the secure terminal includes a comparator, and wherein comparing the PUF responses to the corresponding PUF challenges is performed by the comparator to determine a rate at which the PUF responses and the corresponding PUF challenges match (Devadas on [0011-0012] teaches the integrated circuit further includes comparison circuitry configured to compare the hidden outputs in the subseries of hidden outputs. See on [0093-0094] teaches A comparison module 910 compares the simulated response sequence R 928 with the response R' 128 received from the ePUF tag to authenticate the tag. While an exact match between R and R' is ideal, some allotment is made for bit-errors up to a predetermined threshold. If the response R' matches R with fewer bit-errors than the threshold, it is considered sufficiently similar for authentication of ePUF tag 100. If R's is not sufficiently similar to R, the ePUF tag may be rejected, additional challenges may be issued, or other verification procedures may be invoked).
Regarding claim 4 the combination of Devadas, VOUTILAINEN and Joseph teaches all the limitations of claim 3 above, Devadas further teaches wherein the comparator circuitry comprises exclusive-OR logic gates (Devadas on [0099] teaches XOR circuitry 242).
Regarding claim 5 the combination of Devadas, VOUTILAINEN and Joseph teaches all the limitations of claim 3 above, Devadas further teaches wherein the secure terminal authenticates the sensor system when the secure terminal determines that the rate at which the PUF responses and the corresponding PUF challenges match is at or above a predetermined threshold (Devadas on [0094] teaches If the response R' matches R with fewer bit-errors than the threshold, it is considered sufficiently similar for authentication of ePUF tag 100. See also on [0086] teaches If R' and R match, then ePUF tag 100 is authenticated. See on [0089] teaches The model attempts to match the provisioning data, but an exact match is not necessarily required because during authentication, different challenges will be used and in a number of implementation, an exact match to the model is not required to authenticate the ePUF.).
Regarding claim 8 Devadas teaches a method for authenticating a sensor system, the method comprising (Devadas on [0016] teaches a method for authenticating an integrated circuit using an authentication station. See on [0058] teaches method for authenticating RFID tag);
(Devadas Fig 3 and text on [0044-0046 and 0099] teaches PUF circuit 310a and 310b accept challenge and generate a PUF output H.sub.1(s.sub.j) and H.sub.2(s.sub.j), respectively. The PUF outputs H.sub.1(s.sub.j) and H.sub.2(s.sub.j) are XORed by XOR circuitry 142 (i.e. performing XOR operation on two different output));
outputting, by the sensor system, the PUF responses to a secure terminal; and authenticating, by the secure terminal, the sensor system based on the plurality of PUF responses (Devadas on [0058] teaches The ePUF tag is authenticated by comparing the data D with responses generated by the tag at the time of authentication. See also on [0086] teaches The received response R', generated by ePUF tag 100 as described above, is compared to the anticipated response R to verify that the received response was generated by an ePUF tag whose hidden output generator has input-output characteristics corresponding to D. If R' and R match, then ePUF tag 100 is authenticated. See on [0093-0094 and 0099] teaches A comparison module 910 compares the simulated response sequence R 928 with the response R' 128 received from the ePUF tag to authenticate the tag. The output of XORed for forms response R’, which is then used for RFID tag authentication).
Although Devadas teaches RFID tag (i.e. sensor system) having plurality of PUF circuit310a, 310b and each receiving an input as signal and converting it into output which is than XORed to generate a result used for sensor authentication, but Devadas fails to explicitly teach outputting, by a signal source, physical signals; sensing, by an uncalibrated sensor of the sensor system, the physical signals; generating, by the uncalibrated sensor, uncalibrated sensor data based on the physical signals; sensing, by a calibrated sensor of the sensor system, the physical signals; generating, by the calibrated sensor, calibrated sensor data based on the physical signals, However VOUTILAINEN from analogous art teaches  outputting, by a signal source, physical signals (VOUTILAINEN on [0003] teaches a physical stimulus is applied to the physical unclonable function it reacts in an unpredictable and repeatable way to that stimulus depending on the structure. See on [0076] teaches signal as physic-chemical structure of sensor);
sensing, by an uncalibrated sensor of the sensor system, the physical signals; generating, by the uncalibrated sensor, uncalibrated sensor data based on the physical signals (VOUTILAINEN on [0017] teaches third element of PUF comprises nanotube antenna and infrared (i.e. uncalibrated sensor). See on [0038] teaches converting the second signal into third signal by nanotube antenna and infrared. See on [0076 and 0079] teaches the third element 106,108 is configured to convert the second signal into a third signal, i.e. to convert the acoustic wave into infrared radiation. The third element is further configured to send the third signal and further comprises in an example embodiment e.g. an infrared reflector 108);
 sensing, by a calibrated sensor of the sensor system, the physical signals; generating, by the calibrated sensor, calibrated sensor data based on the physical signals (VOUTILAINEN on [0070] teaches PUF apparatus 100 comprises first element, wherein the firs element comprises a  photoacoustic sensor (i.e. calibrated sensor). See on [0071] teaches receive a first signal and convert it to a second signal. See on [0076 and 0079] teaches the conversion of the first signal, the infrared laser signal, into the second signal, the acoustic wave, is dependent on the inherent characteristics of the first element, i.e. on the physic-chemical structure of the first element).
	The combination fails to explicitly teach wherein generating, by the calibrated sensor, calibrated sensor data based on the physical signals comprises converting uncalibrated sensor data sensed by an uncalibrated sensor into calibrated sensor data more accurately representing the detectable signals, however Joseph from analogous art teaches wherein generating, by the calibrated sensor, calibrated sensor data based on the physical signals comprises converting uncalibrated sensor data sensed by an uncalibrated sensor into calibrated sensor data more accurately representing the detectable signals (Joseph on [0046-0047, 0053] teaches calibrating the magnetometer comprises storing (608) magnetometer conversion values for converting uncalibrated magnetometer measurements to calibrated magnetometer measurements. The goal is to fit the distorted measurements into a uniform sphere by adjusting the magnetometer conversion values x.sub.1-x.sub.9 by reducing error. See on [0032] teaches one goal of sensor calibration is to improve the accuracy of sensor measurements from the uncalibrated sensors, which produce "raw" sensor measurements).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Joseph into the combined teaching of Devadas and VOUTILAINEN by converting unclaibrated sensor data into calibrated sensor data for accuracy in measurement. One would be motivated to do so in order to provide a way to calibrate sensors in a human interface device in an effective and cost efficient manner (Joseph on [0004]).

Regarding claim 9 the combination of Devadas, VOUTILAINEN and Joseph teaches all the limitations of claim 8 above, Devadas further teaches wherein authenticating the sensor system based on the plurality of PUF responses comprises: retrieving, by the secure terminal from a secure memory, a plurality of PUF challenges; and performing, by the secure terminal, a comparison of the plurality of PUF responses and corresponding PUF challenges of the plurality of PUF challenges (Devadas on [0012-0013] teaches comparison circuitry configured to compare the PUF output generated by the first PUF circuitry and the PUF output generated by the second PUF circuitry, the result of the comparison forming the hidden output corresponding to the first challenge. The hidden output generator includes comparison circuitry configured to compare the first PUF output and the second PUF output, the result of the comparison forming the hidden output corresponding to the first challenge).
Regarding claim 10 the combination of Devadas, VOUTILAINEN and Joseph teaches all the limitations of claim 9 above, Devadas further teaches wherein performing the comparison of the (Devadas on [0044] teaches The resulting PUF outputs from the n PUF circuits are n-way XORed to generate the corresponding component h.sub.j of the hidden output sequence. For instance, for a hidden output generator having 4 PUF circuits, the four resulting outputs are 4-way XORed; for a hidden output generator having 8 PUF circuits, the eight resulting outputs are 8-way XORed. see on [0045] teaches The two PUF outputs H.sub.1(s.sub.j) and H.sub.1(LFSR(s.sub.j)) are three-way XORed with the corresponding polarity bit t.sub.j by XOR circuitry 142. The result forms one component of a hidden output sequence 430 (i.e., h.sub.j=t.sub.j XOR H.sub.1(s.sub.j) XOR H.sub.1(LFSR(s.sub.j))) which is operated on by public bit reducer 126 as described above. See on [0082 and 0099] teaches the public bit reducer 126 XORs the previous two outputs of the majority voting logic to produce one response part of response sequence R' 128).
Regarding claim 11 the combination of Devadas, VOUTILAINEN and Joseph teaches all the limitations of claim 10 above, Devadas further teaches wherein authenticating the sensor system based on the plurality of PUF responses further comprises: determining, by the secure terminal based on a result of the second XOR operation, that the plurality of PUF responses match the corresponding PUF challenges at at least a predetermined rate; and successfully authenticating, by the secure terminal, the sensor system based on the determination that the plurality of PUF responses match the corresponding PUF challenges at at least the predetermined rate (Devadas on [0011-0012] teaches the integrated circuit further includes comparison circuitry configured to compare the hidden outputs in the subseries of hidden outputs. See on [0093-0094] teaches A comparison module 910 compares the simulated response sequence R 928 with the response R' 128 received from the ePUF tag to authenticate the tag. While an exact match between R and R' is ideal, some allotment is made for bit-errors up to a predetermined threshold. If the response R' matches R with fewer bit-errors than the threshold, it is considered sufficiently similar for authentication of ePUF tag 100. If R's is not sufficiently similar to R, the ePUF tag may be rejected, additional challenges may be issued, or other verification procedures may be invoked).
Regarding claim 13 Devadas teaches a differential sensor system coupled to a signal source, the differential sensor system comprising: (Devadas on [0038] teaches ePUF tag 100 includes an RFID communication interface 150 and security circuitry 152. Fig 1 block 118 and text on [0051, 0056 and 0102] teaches applying stimuli (i.e. detectable signal source) to an ePUF to generate PUF output); 
(Devadas on [0058] teaches The ePUF tag is authenticated by comparing the data D with responses generated by the tag at the time of authentication. See also on [0086] teaches The received response R', generated by ePUF tag 100 as described above, is compared to the anticipated response R to verify that the received response was generated by an ePUF tag whose hidden output generator has input-output characteristics corresponding to D. If R' and R match, then ePUF tag 100 is authenticated. See on [0093-0094 and 0099] teaches A comparison module 910 compares the simulated response sequence R 928 with the response R' 128 received from the ePUF tag to authenticate the tag. The output of XORed for forms response R’, which is then used for RFID tag authentication).
Although Devadas teaches RFID tag (i.e. sensor system) having plurality of PUF circuit310a, 310b and each receiving an input as signal and converting it into output which is than XORed to generate a result used for sensor authentication, but Devadas fails to explicitly teach a first sensor configured to output calibrated sensor data based on detectable signals output by the signal source, the calibrated sensor data resulting from a conversion of uncalibrated sensor data sensed by the first sensor into calibrated sensor data more accurately representing the detectable signals; 26QB\133502.00042\46518942.1ATTORNEY DOCKET NO. 2016-044 (133502.00102)a second sensor configured  (VOUTILAINEN on [0070] teaches PUF apparatus 100 comprises first element, wherein the firs element comprises a  photoacoustic sensor (i.e. first sensor). See on [0071] teaches receive a first signal and convert it to a second signal. See on [0076 and 0079] teaches the conversion of the first signal, the infrared laser signal, into the second signal, the acoustic wave, is dependent on the inherent characteristics of the first element, i.e. on the physic-chemical structure of the first element);
26 QB\133502.00042\46518942.1ATTORNEY DOCKET NO. 2016-044 (133502.00102) a second sensor configured to output uncalibrated sensor data based on the detectable signals (VOUTILAINEN on [0017] teaches third element of PUF comprises nanotube antenna and infrared (i.e. second sensor). See on [0038] teaches converting the second signal into third signal by nanotube antenna and infrared. See on [0076 and 0079] teaches the third element 106,108 is configured to convert the second signal into a third signal, i.e. to convert the acoustic wave into infrared radiation. The third element is further configured to send the third signal and further comprises in an example embodiment e.g. an infrared reflector 108);
and a physically unclonable function (PUF) generator coupled to the first and second sensors (VOUTILAINEN on [0070] teaches a Physical Unclonable Function apparatus 100, The apparatus 100 comprises a first element 102, a second element 104, and a third element 106,108, wherein the first second and the third elements are sensors).
	The combination fails to explicitly teach the calibrated sensor data resulting from a conversion of uncalibrated sensor data sensed by the first sensor into calibrated sensor data more accurately representing the detectable signals, however Joseph from analogous art teaches the calibrated sensor (Joseph on [0046-0047, 0053] teaches calibrating the magnetometer comprises storing (608) magnetometer conversion values for converting uncalibrated magnetometer measurements to calibrated magnetometer measurements. The goal is to fit the distorted measurements into a uniform sphere by adjusting the magnetometer conversion values x.sub.1-x.sub.9 by reducing error. See on [0032] teaches one goal of sensor calibration is to improve the accuracy of sensor measurements from the uncalibrated sensors, which produce "raw" sensor measurements).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Joseph into the combined teaching of Devadas and VOUTILAINEN by converting unclaibrated sensor data into calibrated sensor data for accuracy in measurement. One would be motivated to do so in order to provide a way to calibrate sensors in a human interface device in an effective and cost efficient manner (Joseph on [0004]).

Regarding claim 14 the combination of Devadas, VOUTILAINEN and Joseph teaches all the limitations of claim 13 above, Devadas further teaches wherein the PUF generator is configured to output the first set of PUF responses to a secure terminal to be authenticated (Devadas on [0058] teaches The ePUF tag is authenticated by comparing the data D with responses generated by the tag at the time of authentication. See also on [0086] teaches The received response R', generated by ePUF tag 100 as described above, is compared to the anticipated response R to verify that the received response was generated by an ePUF tag whose hidden output generator has input-output characteristics corresponding to D. If R' and R match, then ePUF tag 100 is authenticated. See on [0093-0094 and 0099] teaches A comparison module 910 compares the simulated response sequence R 928 with the response R' 128 received from the ePUF tag to authenticate the tag. The output of XORed for forms response R’, which is then used for RFID tag authentication).
Regarding claim 15 the combination of Devadas, VOUTILAINEN and Joseph teaches all the limitations of claim 14 above, Devadas further teaches wherein the PUF generator is configured to compare the uncalibrated sensor data to the calibrated sensor data via at least one logical exclusive-OR (XOR) operation (Devadas on [0058] teaches The ePUF tag is authenticated by comparing the data D with responses generated by the tag at the time of authentication. See also on [0086] teaches The received response R', generated by ePUF tag 100 as described above, is compared to the anticipated response R to verify that the received response was generated by an ePUF tag whose hidden output generator has input-output characteristics corresponding to D. If R' and R match, then ePUF tag 100 is authenticated. See on [0093-0094 and 0099] teaches A comparison module 910 compares the simulated response sequence R 928 with the response R' 128 received from the ePUF tag to authenticate the tag. The output of XORed for forms response R’, which is then used for RFID tag authentication).
Regarding claim 16 the combination of Devadas, VOUTILAINEN and Joseph teaches all the limitations of claim 15 above, Devadas further teaches wherein the PUF generator is configured to encrypt the first set of PUF responses with a hash function before outputting the first set of PUF responses to the secure terminal (Devadas on [0053 and 0100] teaches The authority receives data D 120 from ePUF tag 100 and uses any of a number of conventional encryption techniques to generate encrypted data E(D) 122 from data D 120 (step 516). The authority uses information associated with ePUF tag 100 and stored in the tag identifier memory 102 to selectively identify an encryption key with which to encrypt data D 120).
Regarding claim 17 the combination of Devadas, VOUTILAINEN and Joseph teaches all the limitations of claim 13 above, Devadas further teaches wherein the detectable signals are selected from VOUTILAINEN onon [0076 and 0079] teaches the conversion of the first signal, the infrared laser signal, into the second signal, the acoustic wave, is dependent on the inherent characteristics of the first element, i.e. on the physic-chemical structure of the first element).
Regarding claim 18 the combination of Devadas, VOUTILAINEN and Joseph teaches all the limitations of claim 13 above, Devadas further teaches further comprising: a calibration table configured to store calibration data Devadas on [0041 and 0051] teaches ePUF tag having a challenge table for storing one-to-one mapping of 9- or 12-bit index values that are converted to 64-bit challenges. Every challenge in the challenge table is provided to PUF circuit 110 during the enrollment phase (i.e. interpreted in view of [0029] of instant application calibration data as any desired set of data applied to the sensor data output));
wherein the PUF generator is configured to generate second set of PUF responses based on the calibration data of the calibration table in response to instructions received from a secure terminal (Devadas on [0013 and 0022] teaches The PUF circuitry is configured to generate a first PUF output based on a first challenge in the series of challenges and to generate a second PUF output based on a second challenge in the series of challenges. The hidden output generator includes comparison circuitry configured to compare the first PUF output and the second PUF output, the result of the comparison forming the hidden output corresponding to the first challenge).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Devadas (US 20100127822) in view of VOUTILAINEN (US 20170230188), in view of Joseph (US 20130174636) and further in view of Rostami et al US 2015/0195088 (hereinafter Rostami).

6 the combination of Devadas, VOUTILAINEN and Joseph teaches all the limitations of claim 5 above, the combination fails to explicitly teach wherein the secure terminal calculates a hamming distance between the PUF responses and the corresponding PUF challenges, Rostami from analogous art teaches wherein the secure terminal calculates a hamming distance between the PUF responses and the corresponding PUF challenges (Rostami on [0120, 0143 and 0163] teaches calculating hamming distance between response and challenges).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Rostami into the combined teaching of Devadas, VOUTILAINEN and Joseph by calculating hamming distance between PUF responses and challenges. One would be motivated to do so in order to increase security in a PUF based authentication (Rostami on [0008]).

Regarding claim 12 the combination of Devadas, VOUTILAINEN and Joseph teaches all the limitations of claim 5 above, the combination fails to explicitly teach determining, by the secure terminal, a number of challenge response pair (CRP) errors corresponding to a hamming distance between the plurality of PUF responses and the corresponding PUF challenges, however Rostami from analogous art teaches further comprising: determining, by the secure terminal, a number of challenge response pair (CRP) errors corresponding to a hamming distance between the plurality of PUF responses and the corresponding PUF challenges (Rostami on [0120, 0143 and 0163] teaches calculating hamming distance between response and challenges. See on [0097 and 0113] teaches Strong PUFs are a class of PUFs which have the property that the number of their possible challenge-response pairs (CRPs) has an exponential relationship with respect to the number of their physical components. See on [0188] teaches number of challenge response pairs corresponding to hamming distance).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Rostami into the combined teaching of Devadas, VOUTILAINEN and Joseph (Rostami on [0008]).

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Devadas (US 20100127822) in view of VOUTILAINEN (US 20170230188), in view of Joseph (US 20130174636), in view of Rostami et al (hereinafter Rostami) and further in view of Poder (US 20120169487).

Regarding claim 7 the combination of Devadas, VOUTILAINEN, Joseph and Rostami teaches all the limitations of claim 6 above, the combination fails to explicitly teach wherein first sensor comprises a calibrated magnetometer, wherein the second sensor comprises an uncalibrated magnetometer, and wherein the first and second sensors are disposed at a node of an electrical grid, However Poder from analogous art teaches wherein first sensor comprises a calibrated magnetometer, wherein the second sensor comprises an uncalibrated magnetometer, and wherein the first and second sensors are disposed at a node of an electrical grid (Poder on [0043] teaches the security sensor node 410 may include one or more magnetometers 416, which may be configured to detect magnetic fields for directional orientation).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Poder into the combined teaching of Devadas, Joseph VOUTILAINEN and Rostami by having magnetometer sensor disposed in anode. One would be motivated to do so in order to detect intrusions and improve system security (Poder on [0003]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Devadas (US 20100127822) in view of VOUTILAINEN (US 20170230188), in view of Joseph (US 20130174636) and further in view of Das et al (hereinafter Das) (US 20170214532).
19 the combination of Devadas, VOUTILAINEN and Joseph teaches all the limitations of claim 18 above, the combination fails to explicitly teach a random-access-memory (RAM) cache comprising RAM cells, wherein the PUF generator is configured to generate third set of PUF responses based on respective power-up states of the RAM cells in the RAM cache, However Das from analogous art teaches  further comprising:27 QB\133502.00042\46518942.1ATTORNEY DOCKET NO. 2016-044 (133502.00102)a random-access-memory (RAM) cache comprising RAM cells, wherein the PUF generator is configured to generate third set of PUF responses based on respective power-up states of the RAM cells in the RAM cache (Das on [0029-0031] teaches An SRAM PUF uses the power-up state of an SRAM cell to generate a PUF response. An SRAM cell may be composed of a cross-coupled inverter latch designed to achieve symmetry between inverter pairs).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Das into the combined teaching of Devadas, VOUTILAINEN and Joseph by generating PUF response based on Power up sate of RAM cells. One would be motivated to do so in order to verify and authenticate a device based on challenge response pair (Das on [0004]).
Regarding claim 20 the combination of Devadas, VOUTILAINEN, Joseph and Das teaches all the limitations of claim 19 above, Devadas further teaches wherein the PUF generator is configured to output the first, second, and third sets of PUF responses to the secure terminal to be authenticated (Devadas on [0058, 0072, 0086, 0090-0094 and 0099] teaches The ePUF tag is authenticated by comparing the data D with responses generated by the tag at the time of authentication).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MOEEN KHAN/Examiner, Art Unit 2436      
                                                                                                                                                                                                  /FATOUMATA TRAORE/Primary Examiner, Art Unit 2436